Title: To Thomas Jefferson from John Southark, 13 June 1806
From: Southark, John
To: Jefferson, Thomas


                        
                            May it please your excellency.
                            Charlestown State prison.June. 13. 1806.
                        
                        Inclosed is my petition with the Certificate of the Honl. Geo: Blake Esq. Atty. for Massa District also Danl Jackson Esqr. Superintendent of the State prison his
                            Certificate. Relative to my Conduct & My being unable to pay. I Must therefore Most earnestly Request Your excellency.
                            that. on the Rect. of these Papers. You will forgive Me My Cost. &.
                            Send Such Orders to the Marshal of the United States that I may go free & I Never will trouble your Excelly in Such a
                            Manner Again
                  I am your excelly. Obedt.  H Servt
                        
                            John Southack
                            
                        
                        
                            NB.
                     Or your order to the Supreintendant of the State prison. that I may go free will Answer the same
                                Purpose.
                        
                     Enclosure
                                                
                                                    
                            To His Excellency Thomas Jefferson Esqr. President of the United States—
                            State prison, MassachettsJune 9. 1806—
                        
                     The Undersigned your Humble petitioner would Just Humbly Represent to your excellency that he was Convicted at the Circuit Court held in Boston in June 1803. of forging a Check on the United States Bank in the Name of Thos. H. Perkins Esqr. & Sentenced on the Ninth day of June 1803 to three Years Hard Labour & Costs of prosecution. the Undersigned would therefore inform your excellency his term of hard Labour Ceases this day.—& that he is Now detained for Costs of prosecution. he would therefore Most Humbly Beg your excellency to Remitt him his Cost of prosecution So that he may go free. As he is intirely Unable to pay any part thereof & he as in Duty Bound Shall ever pray.
                                                
                            
                            John Southack
                        
                        
                     
                        Boston June 13. 1806. I Certify that it is the Opinion of the Court that they are Not Authorized by law to Remitt, the Cost of prosecution of Jno. Southack Agreeable to his petition—and that the fact stated in the above Petition are correct; I further certify that there having been, as I think, not more than two or three Witnesses adduced on the part of Government, in the trial of the Petitioner, the Bill of cost must be very inconsiderable, not exceeding, perhaps, twenty Dollars—
                                             
                     
                            
                            Geo: Blake
                        
                        US. Atty for
                        Massts District
                        
                     
                        [Order by TJ:]
                        June 21. 06.
                        Let a pardon issue for the costs of prosecution
                                             
                     
                            
                            Th: Jefferson
                        
                        
                  
                        
                    